DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 05 April 2021.
Claims 1 – 21 are pending.
Applicant’s remarks (with exception of objections to claims 15 and 20) have been fully considered and are persuasive.  Therefore, the objections/rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection is made.  This Office Action is made FINAL.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities.  Appropriate correction is required.

Regarding claim 1, “an interface coupled with a queue management device for core-to-core communications of an in chip multi-processor (CMP) architecture” recites an intended use of queue management device and should be “a queue management device [[for]] utilized in core-to-core communications of a n in chip multi-processor (CMP) architecture” (see spec ¶[4]).
Claim 10 is the method claim corresponding to apparatus claim 1 and is objected on the same grounds as claim 1.


Regarding claim 7, “and obtain a second result from an entry of the second table based on the next key value for the compound search matching a key value indicated in the entry of the second table” is confusing and should be “based on the next key value next key value” is used for second table lookup (see spec Fig. 10, ¶[82]).  Therefore, the limitation should be clear that “next key value” (and not compound search) is used for matching.  Furthermore, claim 7 is already clear that “next key value” is for compound search (see claim 7 “the result type indicating a next key value for compound search”).  Therefore, repeating the same feature is also not necessary.
Claim 15 is the method claim corresponding to apparatus claim 7 and is objected on the same grounds as claim 7.
Claim 20 is the machine readable claim corresponding to apparatus claim 7 and is objected on the same grounds as claim 7.

Regarding claim 9, “and send the result to a search accelerator to implement the second table lookup based on the next key value for the compound search not matching table entries for tables maintained in a plurality of memory domains accessible to the circuitry” is confusing and unclear.  It is unclear whether “not matching table entries” is referring to i) compound search not matching table entries or ii) next key value not matching table entries.  In addition it is also unclear as to whether “based on next key value” is referring to i) send result based on next key implement table lookup based on next key value.  It would appear that Applicant intends for sending to accelerator, said result based on said next key value not found in tables in memory domains (see spec Fig. 11, ¶[99]).  Therefore, Examiner suggests i) adding “,” to clarify that result is sent based on next key value not found and ii) removing “for the compound search”.  In particular, the limitation in question should be amended to “and send the result, to [[to]] a search accelerator to implement the second table lookup, based on the next key value 
Regarding claim 9, “and send the result to a search accelerator to implement the second table lookup” is inconsistent and should be “to perform the second table lookup”.  The term “implement” appears to refer to configure/configured which is inconsistent with the instant specification that discloses performing table lookup based on search request (see spec ¶[36]).  In addition, “implement” is also confusing because “implement” refers to code generation/compilation, and as such is unclear as to whether “implement” is to occur for every search request received (see European search report (NPL 1) in IDS filed 26 August 2020).  Therefore, Examiner suggests amending as noted supra.

Regarding claim 15, “causing a second table lookup of a second table maintained in a second memory domain having a second grouping of memory addresses based on the entry of the table indicating a result type for the result obtained from the entry” i) is continuous sequence of words which renders the limitation extremely difficult to read, and ii) was not amended to address most recent claim objection.  Examiner suggests amending to “cause a second table lookup of a second table maintained in a second memory domain having a second grouping of , wherein the second table lookup is based on the entry of the table indicating a result type for the result obtained from the entry” (see Fig. 10 and ¶[79-82]).
Claim 20 is the machine readable medium claim corresponding to the method claim 15 and is objected to under the same reasons as claim 15.

Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160142316) in view of Jolley (US 5832244), Totolos (US 20130304988) and Wang (US 20170192921).

Regarding claim 1, Wang ‘316 teaches
An apparatus comprising:
and circuitry (circuitry = Fig. 1 search logic) to:
receive, [via the interface], a search request [forwarded from an input queue of the queue management device];
perform a table lookup of a table maintained in a memory domain (memory domain = Fig. 1 memory cluster 108) having a grouping of memory addresses, the table lookup performed based on a key value indicated in the search request; (Wang teaches search logic unit 106 receiving request (from processing cluster 102) that includes master lookup key, wherein said master lookup key is utilized to generate search key in search request of table to be searched (see ¶[25]).  Wang further teaches that said table is stored in memory cluster 108 (see ¶[25]), wherein entries in said table is addressable (see ¶[33]).  Note that said memory cluster has table entries that are addressable (memory domain having a grouping of memory addresses).)
and obtain a result from an entry of the table based on the key value indicated in the search request matching a key value indicated in the entry of the table (Wang teaches when table search is done, search logic unit 108 collects search result from memory cluster (see ¶[25]), wherein said table search includes returning said result when search key in search request matches key in table entry (see ¶[33]).)
(¶[25]  In the example of FIG. 1, a search logic unit 106 associated with each of the each of the packet processing clusters 102s is configured to accept and process a unified table request from its corresponding packet processing cluster 102, wherein the unified table request includes the master lookup key. The search logic unit 106 identifies the one or more memory clusters 108s that maintain the tables to be searched, constructs a plurality of search keys specific to the memory clusters 108s based on the master lookup key and transmit a plurality of table search requests/commands to the memory clusters 108s in parallel, wherein the search request/command to each of the memory clusters 108s includes identification/type of the tables to be searched and the search key specific to the memory cluster 108. Once the table search across the memory clusters 108s is done, the search logic unit 106 is configured to collect the search results from the memory clusters 108s and provide the search results to its corresponding packet processing clusters 102 in a unified response format;  ¶[33]  During operation, the hash function circuitry 404 in the pair 402 is configured to generate an address for the table entries in the pair 402 based on the information in the search request from the search logic unit 106. A table entry is extracted from the SRAM tile 406 or pair 402 based on the address. The data processing circuitry 408 then extracts the key from the table entry, and matches the keys with the search key in the search request from the search logic unit 106. If a match or hit is found for an entry, the corresponding data in the entry is retrieved)

As previously noted in claim 1, Wang ‘316 teaches search logic (circuitry) receiving search request but does not appear to explicitly teach said search request is received via an interface.

However, Jolley teaches
circuitry (circuitry = peripheral device) to:
receive, via [the] interface (interface = interface adapter), a [search] request [forwarded from an input queue of the queue management device] (Jolley teaches communications between peripheral device and host is through appropriate interface adapter (in said peripheral device), wherein said appropriate interface adapter is automatically determined (see col 2 ln 35-62).) 
col 2 ln 35-62  The present invention is directed to a multiple interface input/output port for a peripheral device that is capable of automatically detecting the type of interface bus to which it is connected in a host computer and then routing communications between the two devices through an appropriate interface adapter, if necessary, in a manner transparent to the user. The multiple interface input/output port further comprises a plurality of interface adapters, each connected between the connector and an internal interface bus of the peripheral device. Once the type of the interface bus of the host computer has been detected by the interface bus detection circuit, an appropriate one of the interface adapters is enabled to provide the necessary translation between the detected interface bus of the host computer and the internal interface bus of the peripheral device. Communications between the host computer and the peripheral device are then routed through that interface adapter)
In view of Jolley, Wang ‘316 is modified such that search logic (circuitry) includes appropriate interface adapter (interface), automatically determined, to receive search request.

Wang ‘316 and Jolley are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wang ‘316 in the manner described supra because automatic determination of appropriate interface adapter for communication provides for a more user-friendly operation (Jolley, col 2 ln 29-32).

interface) of search logic (circuitry) (see claim 1 “circuitry to: receive, via the interface, a search request”) but does not appear to explicitly teach said search request is from input queue of queue management device that is coupled to said interface adapter.

However, Totolos teaches
an interface (interface = Fig. 2 bus 260) coupled with a queue management device (queue management device = Fig. 2 memory 240 with queuing layer 276 and request queueing data structure 610, 630, 650) (Totolos teaches, in Fig. 2, memory 240 connected to bus 260.);
circuitry (circuitry = multi-bank LLRRM device, wherein Fig. 5B shows exemplary LLRRM device with flash controller) to:
receive, via the interface, a [search] request (request = access request) forwarded from an input queue (input queue = request-queuing data structure) of the queue management device; (Totolos teaches sending to bank in LLRRM device, access request that is queued/stored in request-queuing data structure that is assigned to said bank (see ¶[9]).  Note that said access request is first stored in said request-queueing data structure prior to being sent to said bank (request forwarded).  As noted in Fig. 2, said LLRRM is connected via system bus 260.  Therefore, said access request would be sent to said LLRRM via said system bus 260.)
(¶[9]  Described herein are method and apparatus for scheduling access requests for a multi-bank low-latency random read memory (LLRRM) device for using the LLRRM device in a storage system. The LLRRM device may comprise a plurality of memory banks, each memory bank having an associated LLRRM address range, each memory bank being simultaneously and independently accessible for accessing data stored on the memory bank. A queuing layer residing in an operating system of the storage system may allocate a plurality of request-queuing data structures, each request-queuing data structure being assigned to a memory bank. The queuing layer may receive access requests for memory banks in the LLRRM device and store/queue each received access request in the request-queuing data structure assigned to the requested memory bank. The queuing layer may then send, to the LLRRM device for processing, an access request from each request-queuing data structure in successive order. As such, requests sent to the LLRRM device will comprise requests that will be applied to each memory bank in successive order as well, thereby reducing idle time of the banks and reducing access latencies of the LLRRM device)
In view of Totolos, Wang ‘316 as modified is modified such that search request, sent to appropriate interface (interface) of search logic (circuitry), is from request-queuing data structure (input queue) of memory (queue management device) that is coupled to said appropriate interface.

Wang, Jolley and Totolos are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wang in the manner described supra because it is applying Totolos’s known technique (queuing access request (for memory bank) in request-queueing data structure and sending said access request from said request-queueing data structure to memory bank via system bus) to search request of Wang ‘316 as modified ready for improvement to yield predictable result of request management (Totolos, ¶[9]).

Wang ‘316 in view of Jolley and Totolos teach queue management device coupled to an interface (see claim 1 “an interface coupled to a queue management device”) but do not appear to explicitly teach said queue management device is also utilized in core-to-core communications of an in chip multi-processor (CMP) architecture (see also limitation below).
an interface coupled with a queue management device for core-to-core communications of an in chip multi-processor (CMP) architecture

However, Wang ‘921 teaches 
a queue management device (queue management device = queue management device (QMD)) for core-to-core communications of an in chip multi-processor (CMP) architecture (Wang ‘921 teaches chip multiprocessor (CMP) with plural cores (see ¶[1]) where queue management device is used to reduce core to core communication overhead (see ¶[22]).  In particular, in core-to-core communication, producer core stores data item in QMD and consumer core retrieves said data item from said QMD (see Fig. 7B, ¶[45]).)
(¶[22]  Embodiments implementing a hardware queue device for reducing core-to-core communication overhead are described herein;  ¶[1]  Core-to-core ("C2C") communication is critical in many computer applications today such as packet processing, high-performance computing, machine learning, and data center/cloud workloads. In chip multi-processor ("CMP") architectures, as the number of cores increases, C2C communication often becomes a limiting factor for performance scaling when workloads share data;  ¶[45]  A similar diagram illustrating the interaction between producer/consumer hardware devices and the QMD is shown in FIG. 7B. A producer device 722 submits an enqueue request containing a data item to the QMD through a shared or dedicated interconnect 724. The quest is received and stored in the QMD's input queues 726. The arbitration/scheduling logic 728 selects the request from the input queues, processes it, and then stores the accompanied data item in the internal storage 730. Subsequently, a consumer's dequeue request to the QMD causes the data item to be retrieved from the internal storage unit 730 and placed into one of the QMD's output queues 732. The request is then routed by the shared or dedicated interconnect 734 to the consumer device 736. The shared/dedicated interconnect 724 and 734 may or may not be the same interconnect. Also note that although software-to-software and device-to-device data communications utilizing the QMD are illustrated in these figures, the QMD is not only limited to these applications. For example, the QMD may be used to manage other types of communication such as core-to-core, core-to-device, thread-to-thread, thread-to-device, etc)
In view of Wang ‘921, Wang ‘316 as modified is modified such that queue management device is also used to transfer data item between cores in CMP.

Wang ‘316, Jolley, Totolos and Wang ‘912 are analogous art to the claimed invention because they are in the same field of endeavor, system management.
supra because it would reduce core-to-core communication overhead (Wang ‘316, ¶[22]).

Claim 10 is the method claim corresponding to the apparatus claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1. 

Claim 16 is the machine readable claim corresponding to the apparatus claim 1.  Therefore, claim 16 is rejected under the same reasons set forth in connection with the rejection of claim 1.  Totolos further teaches
At least one non-transitory machine readable medium comprising a plurality of instructions that in response to being executed by a system, cause the system to: (¶[103]  Some embodiments include a computer program product comprising a computer readable medium (media) having instructions stored thereon/in when executed (e.g., by a processor) perform methods, techniques, or embodiments described herein, the computer readable medium comprising sets of instructions for performing various steps of the methods, techniques, or embodiments described herein)

Regarding claim 4, Wang ‘316 in view of Jolley, Totolos and Wang ‘921 teach the apparatus of claim 1, where Wang also teaches storing tables (table) in SRAM/TCAM pools (see Fig. 1, ¶[30] In some embodiments, the SRAM and/or TCAM pools can be flexibly configured to accommodate and store different table types as well as entry widths).

Totolos also teaches 
the input queue (input queue = request queueing data structure) of the queue management device (queue management device = Fig. 2 memory 240) is mapped to [the table] bank maintained in [the] memory domain (memory domain = plurality of banks), wherein [the search] request in the input queue causes [the table lookup] access of the [table] bank maintained in the memory domain (Totolos teaches assigning (mapping) request-queueing data structure to a memory bank, wherein access request to said memory bank is stored in said request-queueing data structure and said access request is processed at said memory bank (see ¶[9]).  Totolos teaches exemplary read request (to said memory bank) that results in data being read from said memory bank (see ¶[64]).)
(¶[9]  The LLRRM device may comprise a plurality of memory banks, each memory bank having an associated LLRRM address range, each memory bank being simultaneously and independently accessible for accessing data stored on the memory bank. A queuing layer residing in an operating system of the storage system may allocate a plurality of request-queuing data structures, each request-queuing data structure being assigned to a memory bank. The queuing layer may receive access requests for memory banks in the LLRRM device and store/queue each received access request in the request-queuing data structure assigned to the requested memory bank. The queuing layer may then send, to the LLRRM device for processing, an access request from each request-queuing data structure in successive order. As such, requests sent to the LLRRM device will comprise requests that will be applied to each memory bank in successive order as well, thereby reducing idle time of the banks and reducing access latencies of the LLRRM device;  ¶[64]  To exemplify impact on memory performance, consider a read request issued to a single bank of flash memory. It takes about 25 .mu.s latency from the issue of the request until data can begin to be read from the flash memory.)
In view of Totolos, Wang ‘316 as modified is modified such that said request-queueing data structure (input queue) is assigned/mapped to SRAM/TCAM pool storing table (tables), wherein said search request (search request), stored in said request-queueing data structure, is sent to said SRAM/TCAM pool storing said table to perform table lookup.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wang ‘316 in the manner described supra because it is applying Totolos’s known technique (assigning request-queueing data structure to memory bank, wherein access request, in said request-queuing data structure, is sent to said memory bank which results in accessing of said memory bank) to queuing of search request in request-queueing data structure of Wang ‘316 as modified ready for improvement to yield predictable result of request management (Totolos, ¶[9]).

Claim 13 is the method claim corresponding to the apparatus claim 4 and is rejected under the same reasons set forth in connection with the rejection of claim 4.

Regarding claim 6, Wang ‘316 in view of Jolley, Totolos and Wang ‘921 teach the apparatus of claim 1, wherein Wang ‘316 further teaches
the table comprising [a hash table, a content addressable memory (CAM) table,] a ternary CAM (TCAM) table, [a range table, an array, a link list, a database or a tree  (Wang teaches table with TCAM tiles utilized to store key portion of table and SRAM tile utilized to store data portion of said table (see ¶[37])
(¶[37]  The TCAM tiles 904 are utilized to store key portion of the table and SRAM tile 906 is utilized to store result data portion of the table)

Claims 2 – 3, 11 – 12, 17 – 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘316 in view of Jolley, Totolos and Wang ‘921, and further in view of Lee (US 20150281102).

Regarding claim 2, Wang ‘316 in view of Jolley, Totolos and Wang ‘921 teach the apparatus of claim 1, where Wang ‘316 further teaches
send the result to a requestor (requestor = Fig. 1 processing cluster 102) of the search request [by sending the result through the interface to an output queue of the queue management device] (Wang teaches search logic unit receiving request from processing cluster 102, wherein result is returned to said processing cluster 102 (see ¶[25]).)
(¶[25]  In the example of FIG. 1, a search logic unit 106 associated with each of the each of the packet processing clusters 102s is configured to accept and process a unified table request from its corresponding packet processing cluster 102, wherein the unified table request includes the master lookup key. The search logic unit 106 identifies the one or more memory clusters 108s that maintain the tables to be searched, constructs a plurality of search keys specific to the memory clusters 108s based on the master lookup key and transmit a plurality of table search requests/commands to the memory clusters 108s in parallel, wherein the search request/command to each of the memory clusters 108s includes identification/type of the tables to be searched and the search key specific to the memory cluster 108. Once the table search across the memory clusters 108s is done, the search logic unit 106 is configured to collect the search results from the memory clusters 108s and provide the search results to its corresponding packet processing clusters 102 in a unified response format)

As previously noted in claim 1, Jolley teaches communications between peripheral device and host is through appropriate interface adapter that is automatically determined (see col 2 ln 35-62).  In view of Jolley, result returned to processing cluster (requestor) is through appropriate interface adapter (in search logic) that is automatically determined.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wang ‘316 in the manner described supra because automatic determination of appropriate interface adapter for communication provides for a more user-friendly operation (Jolley, col 2 ln 29-32).

As previously noted in claim 2, Wang ‘316 in view of Jolley, Totolos and Wang ‘921 teach search logic (circuity) returning result to processing cluster 102 (requestor) via appropriate adapter (interface) (see claim 2 “circuity to: send the result to a requestor of the search request by sending the result through the interface”) but does not appear to explicitly teach queueing said result in an output queue in queue management device and transmitting said result from said output queue to said processing cluster.


circuitry (circuitry = transmitter device) to:
sending [the] result (result = data packet) through [the] interface (interface = receiving port 208) to an output queue of [the] queue management device (queue management device = Fig. 2 switch device 20), wherein the queue management device is arranged to forward the result to [the] requestor (requestor = receiver device) from the output queue (Lee teaches switch device 20 receiving data packet from transmitter device and transmitting said data packet to receiver device (see ¶[5]), wherein said data packet is received through receiving port 208 (see ¶[46]) and said data packet is stored in output queue (see ¶[47]) that transmits said data packet via transmission ports (see ¶[46]).  Lee further teaches output queue is within switch device 20 (see Fig. 2).)
(¶[5]  According to an aspect of an embodiment, a switch device receiving a data packet from a transmitter device and transmitting the data packet to a receiver device includes a receiving unit, a storing unit, a determining unit, a generating unit, and a transmitting unit. The receiving unit receives the data packet from the transmitter device. The storing unit stores the data packet received by the receiving unit in one of a plurality of output queues provided for respective transmission ports based on the destination of the data packet;  ¶[46]  The receiving buffers 209 are provided for the respective receiving ports 208, and receive data packets via the respective receiving ports 208. The output queues 212 are provided for the respective transmission ports 213, and transmit the data packets received from the switching processing unit 211 via the respective transmission ports 213, on the first-in, first-out basis. Each of the receiving ports 208 is connected to an external port to which corresponding one of the transmission ports 213 is connected;  ¶[47]  When the receiving buffers 209 receive a data packet, the switching processing unit 211 is caused to map and to register the source MAC address specified in the data packet to the information of the external port corresponding to that receiving buffer 209 in the FDB 210. If the destination MAC address specified in the data packet is registered in the FDB 210, the switching processing unit 211 stores the data packet in the output queue 212 corresponding to the external port mapped to the destination MAC address)
In view of Lee, Wang ‘316 as modified is modified such that result (sent to processing cluster (requestor) from appropriate adapter (interface) of search logic (circuity)) is queued in output queue of storage system (queue management device), and said result is transmitted from said output queue to said processing cluster (requestor).

Wang ‘316, Jolley, Totolos, Wang ‘921 and Lee are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wang ‘316 as modified in the manner described supra because it is applying Lee’s known technique (queuing data packet, of receiving device, in output queue that transmits said data packet) to transmit search result of Wang ‘316 as modified ready for improvement to yield predictable result of data management (Lee, ¶[47]).

Claim 11 is the method claim corresponding to the apparatus claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.


Regarding claim 3, Wang ‘316 in view of Jolley, Totolos, Wang ‘921 and Lee teach the apparatus of claim 2, wherein Lee further teaches
[the] entry of [the] table (table = FDB 210) indicates the output queue (output queue = output queue 212) of the queue management device to which [the] result (result = data packet) is to be sent (Lee teaches when MAC address (of data packet) is in FDB, storing said data packet in output queue 212 of external port that is mapped to said MAC address, wherein said FDB stores mapping of MAC address (of data packet) to external port (see ¶[47]).)
(¶[47]  When the receiving buffers 209 receive a data packet, the switching processing unit 211 is caused to map and to register the source MAC address specified in the data packet to the information of the external port corresponding to that receiving buffer 209 in the FDB 210. If the destination MAC address specified in the data packet is registered in the FDB 210, the switching processing unit 211 stores the data packet in the output queue 212 corresponding to the external port mapped to the destination MAC address.)
In view of Lee, Wang ‘316 as modified is modified such that said entry in table includes mapping to external port in which said result is stored in output queue of said external port.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wang ‘316 as modified in the manner described supra because it is applying Lee’s known technique (FDB identifying external port in which to store data packet in output queue of said external port) to table entry of Wang ‘316 as modified ready for improvement to yield predictable result of data management (Lee, ¶[47]).

Claim 12 is the method claim corresponding to the apparatus claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.
Claim 17 is the machine readable medium claim corresponding to the apparatus claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.

Regarding claim 18, Wang ‘316 in view of Jolley, Totolos, Wang ‘921 and Lee teach the at least one non-transitory machine readable medium of claim 16, where Wang also teaches storing tables (table) in SRAM/TCAM pools (see Fig. 1, ¶[30] In some embodiments, the SRAM and/or TCAM pools can be flexibly configured to accommodate and store different table types as well as entry widths).

Totolos also teaches 
the input queue (input queue = request queueing data structure) of the queue management device (queue management device = Fig. 2 memory 240) is mapped to [the table] bank maintained in [the] memory domain (memory domain = plurality of banks), wherein [the search] request in the input queue causes [the table lookup] access of the [table] bank maintained in the memory domain (Totolos teaches assigning (mapping) request-queueing data structure to a memory bank, wherein access request to said memory bank is stored in said request-queueing data structure and said access request is processed at said memory bank (see ¶[9]).  Totolos teaches exemplary read request (to said memory bank) that results in data being read from said memory bank (see ¶[64]).)
(¶[9]  The LLRRM device may comprise a plurality of memory banks, each memory bank having an associated LLRRM address range, each memory bank being simultaneously and independently accessible for accessing data stored on the memory bank. A queuing layer residing in an operating system of the storage system may allocate a plurality of request-queuing data structures, each request-queuing data structure being assigned to a memory bank. The queuing layer may receive access requests for memory banks in the LLRRM device and store/queue each received access request in the request-queuing data structure assigned to the requested memory bank. The queuing layer may then send, to the LLRRM device for processing, an access request from each request-queuing data structure in successive order. As such, requests sent to the LLRRM device will comprise requests that will be applied to each memory bank in successive order as well, thereby reducing idle time of the banks and reducing access latencies of the LLRRM device;  ¶[64]  To exemplify impact on memory performance, consider a read request issued to a single bank of flash memory. It takes about 25 .mu.s latency from the issue of the request until data can begin to be read from the flash memory.)
In view of Totolos, Wang ‘316 as modified is modified such that said request-queueing data structure (input queue) is assigned/mapped to SRAM/TCAM pool storing table (tables), wherein said search request (search request), stored in said request-queueing data structure, is sent to said SRAM/TCAM pool storing said table to perform table lookup.

supra because it is applying Totolos’s known technique (assigning request-queueing data structure to memory bank, wherein access request, in said request-queuing data structure, is sent to said memory bank which results in accessing of said memory bank) to queuing of search request in request-queueing data structure of Wang ‘316 as modified ready for improvement to yield predictable result of request management (Totolos, ¶[9]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘316 in view of Jolley, Totolos and Wang ‘921, and further in view of Marukame (US 20150074341).

Regarding claim 5, Wang ‘316 in view of Jolley, Totolos and Wang ‘921 teach the apparatus of claim 1 and returning result of entry in table based on key value matching (see claim 1 “obtain a result from an entry of the table based on key value indicated in the search request matching a key value indicated in the entry of the table”) but do not appear to explicitly teach
the entry of the table indicates a result type for the result obtained from the entry, the result type to include a requestor specific result that causes the requestor to decide how to process the result, a callback pointer to a memory address to invoke a function indicated in the result, or a data pointer to obtain information from a memory address indicated in the result


[the] entry of [the] table (table = Fig. 1 metadata table 162) indicates a result type for [the] result (result = value) obtained from the entry, the result type to include [a requestor specific result that causes the requestor to decide how to process the result, a callback pointer to a memory address to invoke a function indicated in the result, or] a data pointer to obtain information from a memory address indicated in the result (Marukame teaches searching metadata table for value of key, wherein said value is real data address from which data written is output/read (see Fig. 1, ¶[46-49]).  Note that in Fig. 1, said value (result) is a pointer (data pointer) that points to real address (memory address) in real data area 161 from which data written (information) is read/output (result type to include a data pointer a data pointer to obtain information from a memory address indicated in the result).)
(¶[46-49]  The will be described in accordance with the procedure shown in FIG. 1. (i) A key is input as an entry, and the metadata table is searched for a value. (ii) Since a value corresponding to the found key is a real data address at which a set to which the key belongs is stored, the real data address is referred to. (iii) Data written at the referred real data address is output)
In view of Murakame, Wang ‘316 as modified is modified such that search of table returns a value (result) that is a pointer (data pointer) that points to real address (memory address) from which data (information) is read.

Wang ‘316, Jolley, Totolos, Wang ‘921 and Murakame are analogous art to the claimed invention because they are in the same field of endeavor, system management.
supra because it is applying Murakame’s known technique (search of table returns a value that is a pointer that points to real address from which data is read) to search of Wang ‘316 as modified ready for improvement to yield predictable result of key-value store that provides efficient data extraction (Murakame, ¶[5-6]).

Claim 14 is the method claim corresponding to the apparatus claim 5 and is rejected under the same reasons set forth in connection with the rejection of claim 5. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘316 in view of Jolley, Totolos and Wang ‘921, and further in view of Marcella (US 20110302220).

Regarding claim 7, Wang ‘316 in view of Jolley, Totolos and Wang ‘921 teach the apparatus of claim 1, where Wang ‘316 also teaches 
a second table maintained in a second memory domain having a second grouping of memory addresses (Wang teaches plural memory clusters 108s maintaining tables (see ¶[21]), wherein entries in tables are addressable (see ¶[33]).  Note that memory clusters has table entries that are addressable (second memory domain having a second grouping of memory addresses).)
(¶[21]  Each of the packet processing clusters 102s in the packet processing pipeline 103 interacts with its corresponding search logic unit 106 in the network switch 100, which serves as the interface between the packet processing cluster 102 and one or more memory clusters 108s configured to maintain the tables to be searched by the packet processing cluster 102;  ¶[33]  During operation, the hash function circuitry 404 in the pair 402 is configured to generate an address for the table entries in the pair 402 based on the information in the search request from the search logic unit 106. A table entry is extracted from the SRAM tile 406 or pair 402 based on the address)

Wang ‘316 in view of Jolley, Totolos and Wang ‘921 do not appear to explicitly teach
cause a second table lookup of a second table maintained in a second memory domain having a second grouping of memory addresses wherein the second table lookup is based on the entry of the table indicating a result type for the result obtained from the entry, the result type indicating a next key value for a compound search; 
and obtain a second result from an entry of the second table based on the next key value for the compound search matching a key value indicated in the entry of the second table

However, Marcella teaches
cause a second table lookup of a second table (second table = Fig. 5 translation table 500) [maintained in a second memory domain having a second grouping of memory addresses] wherein the second table lookup is based on [the] entry (entry = row) of [the] table (table = Fig. 4 table 400) indicating a result type (result type = Fig. 4 ID/identifier) for [the] result obtained from the entry, the result type indicating a next key value for a compound search; 
and obtain a second result from an entry of the second table based on the next key value for the compound search (claim objection: based on the next key value for the compound search = based on the next key value) matching a key value indicated in the entry of the second table (Marcella teaches query that selects values from table 400 (see ¶[28]), where query results includes selected values (e.g. ‘Revenue per Work Hour’) (result) and identifiers (e.g. ‘9D9QD8C9AD’) (result type indicates next key value) of table rows which include said selected values (see Fig. 3, ¶[39]).  Marcella further teaches determining converted values (second result) of said selected values by utilizing said identifiers in translation table (see Fig. 3, ¶[40]).  For instance, ‘9D9QD8C9AD’ is utilized to identify converted value ‘Revenus per Heure de Travail’ in said translation table (see Fig. 5, ¶[43]).  Note that identifiers (in table 400) is utilized in searching translation table (a result type indicating a next key value for a compound search).)
(¶[28]  In some embodiments of S305, the received SQL query selects one or more values from table 400;  ¶[39]  The received query results include the values selected by the modified SQL query. These values include the values selected by the originally-received SQL query and identifiers of the actual stored table rows which include the selected values. Returning to the first example query set forth above, the received results may include a single result row: `Revenue per Work Hour`, `9D9QD8C9AD`;  ¶[39]  At S345, converted values corresponding to one or more of the selected values are determined. The converted values are determined based on the identifiers associated with the one or more selected values in the search results. According to some embodiments of S345, including the detailed embodiment described below with respect to FIGS. 7A and 7B, the identifier, column name, and table name associated with a returned value are used to lookup a converted value in a translation table;  ¶[43]  The received ID value (i.e., 9D9QD8C9AD), the table name (i.e., KPI_General), and the non-ID column name (i.e., Description), along with an indicator of the desired format (e.g., FR), are used to lookup a corresponding converted value in translation table 500. As shown in FIG. 5, the corresponding converted value in this example is `Revenus par Heure de Travail`)
In view of Marcella, Wang ‘316 as modified is modified such that search result is converted from one format to another format by utilizing identifier in row that stores said result, wherein said identifier is utilized in translation table (second table) to locate corresponding converted value of said result.

Wang ‘316, Jolley, Totolos, Wang ‘921 and Marcella are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wang ‘316 as modified in the manner described supra because Marcella’s translation from one format to another does not require substantial modification to existing query system (Marcella, ¶[24]).

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘316 in view of Jolley, Totolos, Wang ‘921 and Marcella, and further in view of Lee.

the apparatus of claim 7 and
send the second result to a requestor (requestor = Wang Fig. 1 processing cluster 102) of the search request [by sending the second result through the interface to an output queue of the queue management device] (Wang teaches search logic unit receiving request from processing cluster 102, wherein result is returned to said processing cluster 102 (see ¶[25]).  As noted in claim 7, Marcella teaches converting said result to another format result (second result), which results in said another format result being returned to said processing cluster.)
(Wang ¶[25]  In the example of FIG. 1, a search logic unit 106 associated with each of the each of the packet processing clusters 102s is configured to accept and process a unified table request from its corresponding packet processing cluster 102, wherein the unified table request includes the master lookup key. The search logic unit 106 identifies the one or more memory clusters 108s that maintain the tables to be searched, constructs a plurality of search keys specific to the memory clusters 108s based on the master lookup key and transmit a plurality of table search requests/commands to the memory clusters 108s in parallel, wherein the search request/command to each of the memory clusters 108s includes identification/type of the tables to be searched and the search key specific to the memory cluster 108. Once the table search across the memory clusters 108s is done, the search logic unit 106 is configured to collect the search results from the memory clusters 108s and provide the search results to its corresponding packet processing clusters 102 in a unified response format)

see col 2 ln 35-62).  In view of Jolley, another format result (second result) returned to processing cluster (requestor) is through appropriate interface adapter (in search logic) that is automatically determined.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wang ‘316 in the manner described supra because automatic determination of appropriate interface adapter for communication provides for a more user-friendly operation (Jolley, col 2 ln 29-32).

As previously noted in claim 8, Wang ‘316 in view of Jolley, Totolos, Wang ‘921 and Marcella teach search logic (circuity) returning another format result (second result) to processing cluster 102 (requestor) via appropriate adapter (interface) (see claim 8 “circuity to: send the second result to a requestor of the search request by sending the second result through the interface”) but does not appear to explicitly teach queueing said another format result in an output queue in queue management device and transmitting said another format result from said output queue to said processing cluster.

However, Lee teaches
circuitry (circuitry = transmitter device) to:
sending [the second] result (result = data packet) through [the] interface to an output queue of [the] queue management device (queue management device = Fig. 2 switch device 20), wherein the queue management device is arranged to forward the  result to [the] requestor (requestor = receiver device) from the output queue (Lee teaches switch device 20 receiving data packet from transmitter device and transmitting said data packet to receiver device (see ¶[5]), wherein said data packet is received through receiving port 208 (see ¶[46]) and said data packet is stored in output queue (see ¶[47]) that transmits said data packet via transmission ports (see ¶[46]).  Lee further teaches output queue is within switch device 20 (see Fig. 2).)
(¶[5]  According to an aspect of an embodiment, a switch device receiving a data packet from a transmitter device and transmitting the data packet to a receiver device includes a receiving unit, a storing unit, a determining unit, a generating unit, and a transmitting unit. The receiving unit receives the data packet from the transmitter device. The storing unit stores the data packet received by the receiving unit in one of a plurality of output queues provided for respective transmission ports based on the destination of the data packet;  ¶[46]  The receiving buffers 209 are provided for the respective receiving ports 208, and receive data packets via the respective receiving ports 208. The output queues 212 are provided for the respective transmission ports 213, and transmit the data packets received from the switching processing unit 211 via the respective transmission ports 213, on the first-in, first-out basis. Each of the receiving ports 208 is connected to an external port to which corresponding one of the transmission ports 213 is connected;  ¶[47]  When the receiving buffers 209 receive a data packet, the switching processing unit 211 is caused to map and to register the source MAC address specified in the data packet to the information of the external port corresponding to that receiving buffer 209 in the FDB 210. If the destination MAC address specified in the data packet is registered in the FDB 210, the switching processing unit 211 stores the data packet in the output queue 212 corresponding to the external port mapped to the destination MAC address)
In view of Lee, Wang ‘316 as modified is modified such that another format result (sent to processing cluster (requestor) from appropriate adapter (interface) of search logic (circuity)) is queued in output queue of storage system (queue management device), and said another format result is transmitted from said output queue to said processing cluster (requestor).

Wang ‘316, Jolley, Totolos, Wang ‘921, Marcella and Lee are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wang ‘316 as modified in the manner described supra because it is applying Lee’s known technique (queuing data packet, of receiving device, in output queue that transmits said data packet) to transmit another format result of Wang ‘316 as modified ready for improvement to yield predictable result of data management (Lee, ¶[47]).

Claim 15 is the method claim corresponding to the apparatus claims 7 and 8.  Therefore, claim 15 is rejected under the same reasons set forth in connection with the rejections of claims 7 and 8.
Claim 20 is the machine readable medium claim corresponding to the apparatus claims 7 and 8.  Therefore, claim 20 is rejected under the same reasons set forth in connection with the rejections of claims 7 and 8.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘316 in view of Jolley, Totolos, Wang ‘921 and Lee, and further in view of Marukame.

Regarding claim 19, Wang ‘316 in view of Jolley, Totolos, Wang ‘921 and Lee teach the at least one non-transitory machine readable medium of claim 16 and returning result of entry in table based on key value matching (see claim 16 “obtain a result from an entry of the table based on key value indicated in the search request matching a key value indicated in the entry of the table”) but do not appear to explicitly teach
the entry of the table indicates a result type for the result obtained from the entry, the result type to include a requestor specific result that causes the requestor to decide how to process the result, a callback pointer to a memory address to invoke a function indicated in the result, or a data pointer to obtain information from a memory address indicated in the result

However, Marukame teaches
[the] entry of [the] table (table = Fig. 1 metadata table 162) indicates a result type for [the] result (result = value) obtained from the entry, the result type to include [a requestor specific result that causes the requestor to decide how to process the result, a callback pointer to a memory address to invoke a function indicated in the result, or] a data pointer to obtain information from a memory address indicated in the result (Marukame teaches searching metadata table for value of key, wherein said value is real data address from which data written is output/read (see Fig. 1, ¶[46-49]).  Note that in Fig. 1, said value (result) is a pointer (data pointer) that points to real address (memory address) in real data area 161 from which data written (information) is read/output (result type to include a data pointer a data pointer to obtain information from a memory address indicated in the result).)
(¶[46-49]  The will be described in accordance with the procedure shown in FIG. 1. (i) A key is input as an entry, and the metadata table is searched for a value. (ii) Since a value corresponding to the found key is a real data address at which a set to which the key belongs is stored, the real data address is referred to. (iii) Data written at the referred real data address is output)
In view of Murakame, Wang ‘316 as modified is modified such that search of table returns a value (result) that is a pointer (data pointer) that points to real address (memory address) from which data (information) is read.

Wang ‘316, Jolley, Totolos, Wang ‘921, Lee and Murakame are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wang ‘316 as modified in the manner described supra because it is applying Murakame’s known technique (search of table returns a value that is a pointer that points to real address from which data is read) to search of Wang ‘316 as modified ready for improvement to yield predictable result of key-value store that provides efficient data extraction (Murakame, ¶[5-6]).

Response to Remarks
FINAL.
As noted supra, Applicant appears to have overlooked amending “causing a second table lookup of a second table maintained in a second memory domain having a second grouping of memory addresses based on the entry of the table indicating a result type for the result obtained from the entry” in claim 15 (and corresponding machine readable medium claim 20).  Therefore, objections to claims 15 and 20 are maintained.
Applicant’s remarks, with respect to prior art rejection of independent claims 1, 10 and 16, have been found persuasive.  Therefore, prior art rejection (of Office Action mailed 28 December 2020) is withdrawn.  However, as noted supra, new prior art rejection is made in view of Wang ‘921.
Rejection of claims, dependent upon independent claims 1, 10 and 16, are maintained because said independent claims stand rejected.

Allowable Subject Matter
In the interest of compact prosecution, claim 9 was previously indicated as allowable over prior art (see Office Action mailed 28 December 2020).  However, claim 9 stands objected as being dependent upon rejected claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Independent claims 10 and 16 should also be amended to incorporate subject matter of claim 9 in order to also place claims 10 and 16 in condition for allowance.
see 37 CFR 1.111(b) and MPEP § 707.07(a)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIE YEW/            Examiner, Art Unit 2139